Case: 1:20-cv-02873-JG Doc #: 141 Filed: 07/21/21 1 of 2. PageID #: 2049



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 -------------------------------------------------------
                                                           :
 THE WE PROJECT, INC.,                                     :
                                                           :   Case No. 1:20-cv-2873
                      Plaintiff,                           :
                                                           :   OPINION AND ORDER
                                                           :   [Resolving Doc. 97]
           v.                                              :
                                                           :
 RELAVISTIC, LLC, et al.,                                  :
                                                           :
                       Defendants,                         :
 -------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Between February 11, 2021, and March 1, 2021, Defendants filed eight separate

 motions to dismiss, each addressed to different counts of the twelve-count complaint.1 Those

 motions totaled nearly 100 pages, well beyond the applicable 20-page maximum under

 Local Rule 7.1(f).

           On April 23, 2021, the Court struck these motions from the record, stating that it

 would consider any Plaintiff fee reimbursement motion.2

           On May 21, 2021, Plaintiff moved for attorney fees invoking 28 U.S.C. § 1927 and

 this Court’s inherent authority to sanction bad faith litigation tactics.3 Plaintiff requests

 $52,000 in attorney fees Plaintiff expended responding to Defendants’ eight separate

 dismissal motions.4 Defendants oppose.5




 1
   Doc. 30; Doc. 33; Doc. 34; Doc. 35; Doc. 36; Doc. 37; Doc. 38; Doc. 39.
 2
   Doc. 76.
 3
   Doc. 97.
 4
     Id.
 5
     Doc. 101.
Case: 1:20-cv-02873-JG Doc #: 141 Filed: 07/21/21 2 of 2. PageID #: 2050

 Case No. 1:20-cv-2873
 Gwin, J.

        Beginning with inherent authority, the Court imposes no sanction. Defendants were

 not entitled to disregard Local Rule 7.1(f) without this Court’s leave based on their personal

 assessment of the case’s complexity.      However, the separately filed dismissal motions

 address different legal aspects of the case without undue repetition. Accordingly, the Court

 finds no evidence that Defendants filed the separate dismissal motions in bad faith.6

        For similar reasons, the Court will not sanction Defendants’ counsel under 28 U.S.C.

 § 1927. Although the eight separate dismissal motions did impose some additional financial

 burden on Plaintiff, the Court does not believe that counsel’s tactics were unreasonable or

 vexatious.7 Section 1927 is meant to curb “dilatory litigation practices” and “intentional[]

 abuses” of “the judicial process.”8 Accordingly, the Court will not impose sanctions for

 counsel disobeying Rule 7.1(f).9

        The Court DENIES Plaintiff’s attorney fees motion. However, the Court cautions

 Defendants to carefully comply with this Court’s local rules in future filings.

        IT IS SO ORDERED.

        Dated: July 21, 2021                        s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




 6
   Runfola & Assocs., Inc. v. Spectrum Reporting II, Inc., 88 F.3d 368, 375 (6th Cir. 1996)
 (requiring a bad faith finding before inherent authority sanctions).
 7
   Garner v. Cuyahoga Cnty. Juvenile Ct., 554 F.3d 624, 644 (6th Cir. 2009).
 8
   Id.; Red Carpet Studios v. Sater, 465 F.3d 642, 646 (6th Cir. 2006).
 9
   Red Carpet Studios, 465 F.3d at 646 (citing In re Ruben, 825 F.2d 977, 984–85 (6th Cir.
 1987)).
                                               -2-
